                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

   BMO Harris Bank N.A. ,                  *
                                           *
                Plaintiff ,                *
                                           *
           v.                              *      Civil Action No. 1:18-cv-10178-GAO
    Daniel A. Potter,                      *

                                           *
                                           *
                Defendant,                 *

                                  ORDER OF DISMISSAL

                                       January 7, 2020

O’Toole, D.J.

       Pursuant to the court’s Order issued on January 7, 2020 GRANTING [#33] Joint

MOTION to Set Aside Judgment and to Dismiss Case with Certificate of Service , this case is

hereby dismissed and CLOSED.



   IT IS SO ORDERED.

                                                                 /s/ George A. O’Toole, Jr.

                                                                 United States District Judge
